UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2011 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. On August 22, 2011, CIBT Education Group Inc. (the “Company”) issued a news release announcing that it has signed a Memorandum of Understanding (“MOU”) with Hunan Radio and Television University (“HRTVU”), a member of The Open University of China (formerly China Central Radio Television University or CCRTVU), to jointly offer educational programs in hotel and tourism management through CIBT Group’s Global Learning Network (“GLN”). A copy of the news release is attached hereto. EXHIBITS Number Description of Exhibit August 22, 2011 News Release– "CIBT to Establish GLN Partnership with Hunan Radio and Television University in China ” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:August 22, 2011 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
